Citation Nr: 0723933	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-28 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for right knee ligamentous 
instability with tri-compartment degenerative arthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1965 to 
July 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The competent evidence of record demonstrates that right knee 
ligamentous instability with tri-compartment degenerative 
arthrosis (right knee disability) is related to active 
service.


CONCLUSION OF LAW

A right knee disability was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a right knee disability, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, an October 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, a March 2006 letter so notified the 
veteran and the claim was readjudicated in a November 2006 
supplemental statement of the case.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The October 2005 letter also essentially requested 
that the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  The 
veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A service entrance examination noted normal lower 
extremities.  In a June 2, 1965 service medical record, the 
veteran complained of a twisted knee due to stepping wrong on 
some steps.  A June 3, 1965 service medical record noted 
increased swelling of the knee.  There was moderate swelling 
and tenderness at the lateral medial compartment.  A June 10 
service record noted that the knee was better but still 
symptomatic with pain in the medial aspect.  Upon 
examination, there was minimal swelling and limited range of 
motion.  The impression was questionable meniscus.  A June 30 
x-ray showed a tiny radiolucency in the intercondylar area, 
surrounded by a thin margin of sclerotic bone, maybe a tiny 
bone cyst, but no other abnormalities.  A July 1, 1965 
service record noted residual effusion, quadriceps atrophy, 
and vastus medialis wasting.  The impression was internal 
derangement of the right knee.  Another July 1965 record 
found right knee internal derangement.  The service discharge 
examination was negative for a right knee disability.

In a July 7, 1997 private medical record, the veteran 
reported that he was lifting some boxes and metal parts off 
of a pickup truck at work when he planted his foot and 
twisted, developing sharp pain in the medial aspect of his 
right knee with immediate swelling.  Since that time, he had 
no locking or giving out but did have intermittent pain and 
swelling.  The veteran reported no recent knee problems, but 
an inservice injury after which he had not had trouble.  The 
assessment was right knee strain, possible cartilaginous 
involvement.  An x-ray showed no fracture, a somewhat 
narrowed medial joint space compartment, hypertrophic 
irregularity of the distal femur in the intercondylar notch 
area, ossific density in the proximity to the medial aspect 
of the patella which may represent residuals of old trauma or 
some soft tissue calcifications, and no loose body over the 
joint compartments.  A July 14 private record impression was 
right knee strain with frequent episodes of giving out, rule 
out meniscus tear.  The veteran denied a prior knee injury 
except for a strain about 15 years prior.  A July 18 magnetic 
resonance imaging impression was apparent extensive 
degenerative tear of the medial meniscus with what may either 
be a flap tear with a partially attached inwardly displaced 
anterior horn meniscal fragment or a detached meniscal 
fragment within the anterior aspect of the medial joint 
compartment; additional smaller foci either meniscal 
fragments or osteocartilaginous joint bodies located 
anterocentrally; and anterior cruciate ligament (ACL) 
rupture.

Private medical records from July 21 and 23, 1997 noted the 
veteran was seen for follow-up.  The assessment was right 
medial knee strain, right medial meniscus tear, and right ACL 
rupture.  In a July 24 private record, the veteran reported a 
prior injury but noted that because he did not participate in 
sports, the knee had been reasonable.  The assessments were 
acute injury of the right knee, medial meniscal tear, and ACL 
tear, possibly old.  On July 28, the veteran underwent a 
right knee arthroscopic removal of loose body and partial 
medial meniscectomy.  The postoperative diagnosis was 
degenerative arthritis of the medial compartment with 
degenerative tear of the medial meniscus, loose body 
formation, and old ACL instability, right knee.  Private 
records from August and October 1997 showed the veteran was 
status post-right knee arthroscopy.  A November 1997 private 
record assessment was chronic right knee ACL instability, 
status-post partial medial meniscectomy and loose body 
formation.  April 1998 private records showed, there was 
chronic ACL instability, status-post partial medial 
meniscectomy.  A July 1998 private record assessed right knee 
partial meniscectomy, medial, with old ACL instability. 

In September 2005, the veteran submitted a photograph of him 
during service that showed his right leg in a full cast.  The 
veteran stated that since that time, the knee had been 
unstable and he had never been able to participate in sports 
or vigorous exercise.

A November 2005 VA joints examination and February 2006 
addendum was conducted upon a review of the claims file.  The 
veteran reported onset of right knee pain in 1965.  The 
veteran reported that that he slipped and fell on the 
barracks steps and was treated with a cast, crutches, and 
physical therapy.  He reported that he did not seek medical 
care regarding his right knee until he was injured at the 
work place which ultimately resulted in arthroscopic surgery.  
The veteran reported that he had right knee pain prior to the 
work accident that he had taken care of by himself.  He 
reported that he used a right knee brace while hunting and 
took Advil for the pain.  The diagnoses were right knee 
ligamentous instability with laxity of the medial collateral 
and lateral collateral ligaments, tricompartment degenerative 
arthritis in the medial and patellofemoral compartments, 
moderate joint effusion, and small soft tissue metallic 
foreign body.  The examiner opined that the right knee 
disorder was secondary to the work injury and was not likely 
due to service because there was a negative service discharge 
examination and the veteran had not been seen by a physician 
for his right knee until the 2000 arthroscopy.  

In an August 2006 private medical record, the veteran 
reported knee problems since 1965.  He stated that he had an 
inservice right knee twisting injury with problems from that 
time.  He also reported a more recent arthroscopic surgery, 
during which he was informed that he had a prior torn ACL.  
Upon examination, there was clinical confirmation of right 
knee osteoarthritis.  The diagnosis was right knee 
osteoarthritis related to an initial twisting injury during 
service.  In a September 2006 letter, a private physician 
noted that the veteran was seen for right knee degenerative 
arthritis.  The veteran had reported an initial twisting 
injury in the 1960's during service and stated that over 
time, he has had right pain, swelling, and discomfort.  In 
addition, the veteran reported that during arthroscopic 
surgery, he was told of a prior ACL injury.  The diagnosis 
was osteoarthritis of the right knee related to an initial 
twisting injury in service.

At the May 2007 Board hearing, the veteran stated that he 
injured in his knee during service when he slipped down some 
steps and twisted the knee.  He was placed in a cast from his 
hip to his ankle.  The veteran reported that after service 
discharge he had continuous knee problems, and that if he 
stepped on something uneven the knee would swell and he'd 
have to wrap and ice the knee and then it would be fine in a 
few days.  He reported that this occurred about once per 
month from 1965 until 1997.  The veteran wore different 
braces or casts to support the knee and took anti-
inflammatory medications.  The veteran stated that when he 
had the arthroscopic surgery after the work accident, the 
surgeon told him there was an old ligament injury.  The 
veteran's wife testified that she married the veteran in 1967 
and that he has had problems with his right knee the entire 
time.  She stated that whenever he worked or did anything 
physical, the knee would swell and he would have to wear the 
brace for a few weeks to get it back to normal.  She noted 
that he often limped due to the knee.

The Board finds that a finding of service connection is 
supported by the evidence of record.  There is a diagnosis of 
a current right knee disability.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Although degenerative joint 
disease was not diagnosed within one year of service 
discharge, there is evidence of an inservice right knee 
injury.  38 C.F.R. §§ 3.307, 3.309; Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  In addition, the 
evidence of record supports a relationship between the 
veteran's current right knee disability and inservice right 
knee injury.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability); see also Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (holding that the question of whether the 
veteran's disorder is etiologically related to his service 
requires competent medical evidence).  The veteran and his 
wife testified that he has had continuous right knee problems 
since service discharge for which he did not seek medical 
attention.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish 
pain or symptoms).  

A VA examiner opined, upon a stated review of the claims 
file, that the veteran's right knee disability was not 
related to active service, due to a negative service 
discharge examination and that the veteran had not been 
treated after service until the year 2000.  But the Board 
does not accord substantial weight to the opinion.  See 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  The 
veteran was treated in 1997, not 2000, a negative service 
discharge examination does not foreclose the possibility of a 
relationship to service, and the examiner did not discuss any 
medical rationale for his opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (holding that the failure of the physician to provide 
a basis for a medical opinion goes to the weight or 
credibility of the evidence).  A private physician opined, 
upon a review of the veteran's medical history and 
examination, that the right knee disability was related to 
the inservice twisting injury.  The Board notes that although 
the private examiner did not have access to the claims file, 
the service medical records verify the veteran's account of 
an inservice twisting right knee injury and private medical 
records verify his account of a prior knee injury discovered 
during the post-service arthroscopy.  Prejean v, 13 Vet. App. 
at 448-9.

Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for a right knee disability is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


